NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY AMENDED AND RESTATED CODE OF REGULATIONS For the Government of the Shareholders and Board of Directors ARTICLE I Offices Section 1. Principal Office. The principal office of Nationwide Life and Annuity Insurance Company (the “Company”) shall be located in Franklin County, Ohio. Section 2. Branch Offices. Branch offices may be established anywhere in the United States of America, its territories or possessions. ARTICLE II Meetings of Shareholders Section 1. Meetings In or Out of State. Any meeting of shareholders may be held in or outside of the State of Ohio. Section 2. Annual Meeting. An annual meeting of the shareholders shall be held on such date and at such place and time as is fixed by resolution of the board of directors.
